Case 1:19-cv-00454-DKW-RT Document 11-16 Filed 10/31/19 Page 1 of 6   PageID #:
                                    822




               Exhibit N
                  Case 1:19-cv-00454-DKW-RT Document 11-16 Filed 10/31/19 Page 2 of 6 PageID #:
                                                      823
                         Case 3:15-md-02672-CRB Document 4232-5 Filed 11/04/17 Page 1 of 5
                                                              AppendixD
                                  Cases Used To Estimate Attorney Fees and Expenses in Controversy


                                                   Trial or          Attorney Fees      Costs/Expenses   Total Fee + Cost
Case                Citation
                                                   Settled           Requested          Requested        Award

Baker v. Mazda      856 So.2d 118 (La. App.        Trial; Fee        Unknown            Unknown          $7,500.00 (trial)
Motor of            2003) (affirming fee award,    Award                                                 + $2,500.00 (appeal)
America             awarding fees on appeal)       Appealed
Barrantes v.        Case No. BC475301 (Cal.        Settled           $10,710.50         $1,529.00        $14,086.10
American Honda      Sup. Los Angeles Cnty. 2012)
Motor Co, Inc.
Bettenhausen v.     Case No. 34-2010-00079192      Trial             $342,540.25        $37,949.05       $380,489.30
Ford Motor          (Cal. Sup. Sacramento Cnty.
Company             2012)
Bonnette v. Ford    88 So.3d 1164 (La. App.        Trial; Fee        Unknown            Unknown          $12,375.00
Motor Co.           2012) (affirming award)        Award
                                                   Appealed
Brager v. Ford       Case No. 679287 (Cal. Sup.     Settled          $60,112.00         $13,984.80       $74,096.80
Motor Company        Stanislaus Cnty. 2016)
Cauchon v.           Case No. GIC869626 (Cal.      Trial             $170,000.00        $30,000.00       $200,000.00
Forest River,        Sup. San Diego Cnty. 2008)
Inc.
Chaudoir v.         667 So.2d 569 (La. App.        Trial; Fee        $69,500.00         $0.00            $15,000.00
Porsche Cars of     1995) (affirming award)        Award
North America,                                     Appealed
Christie v.          Case No. 30-2009-00117469-    Trial             $154,694.05        $25,373.56       $180,067.61
Mercedes-Benz        CU-BC-WJC (Cal. Sup.
USA, LLC             Orange Cnty. 2010)




                                                                                                                         EXHIBIT "N"
                Case 1:19-cv-00454-DKW-RT Document 11-16 Filed 10/31/19 Page 3 of 6 PageID #:
                                                    824
                       Case 3:15-md-02672-CRB Document 4232-5 Filed 11/04/17 Page 2 of 5
                                                           AppendixD
                                Cases Used To Estimate Attorney Fees and Expenses in Controversy


                                                 Trial or           Attorney Fees     Costs/Expenses   Total Fee + Cost
Case               Citation
                                                 Settled            Requested         Requested        Award

Citrin v.          Case No. CIV 482165 (Cal.     Trial              $75,441.00        $14,470.95       $100,000.00
Mercedes Benz      Sup. San Mateo Cnty. 2010)
USA, LLC
Cortez v. Toyota   Case No. CGC12525512          Settled            $77,234.50        $23,418.74       $100,653.24
Motor Sales,       (Cal. Sup. San Francisco
US.A., Inc.        Cnty. 2015)
Davtian v.         Case No. 14-cv-05417 (C.D.    Settled            Unknown           Unknown          $186,714.12
Jaguar Land        Cal. 2017)                                                                          (comprised of
Rover North                                                                                            $157,341.10 in fees
America LLC                                                                                            and $29,373.02 in
                                                                                                       expenses)
Dombrowski v.      Case No. SCB 244721 (Cal.     Trial              Unknown           Unknown          $175,000.00
BMW ofNorth        Sup. Sonoma Cnty. 2010)
America, LLC
Fisher v.          Case No. 9958 (Cal. Sup.      Settled            $20,611.50        $5,998.60        $26,610.10
Hyundai Motor      Maricopa Cnty. 2012)
America
Grande v.          Case No. RIC 457550 (Cal.     Settled            $15,000.00        $1,888.93        $16,888.93
Volkswagen of      Sup. Riverside Cnty.)
America
Greenv.BMW         Case. No. A14-0378, 2014      Trial; Fee         Unknown           Unknown          $139,440.90
ofNorth            WL 5800412 (Minn. App.        Award
America, LLC       2014) (modifying award)       Appealed
Hameedv.           Case No. 34-2011-00116022-    Trial              $200,000.00       $40,000.00       $240,000.00
Mercedes-Benz      CU-BC-GDS (Cal. Sup.
USA, LLC           Sacramento Cnty. 2015)


                                                              -2-
                 Case 1:19-cv-00454-DKW-RT Document 11-16 Filed 10/31/19 Page 4 of 6 PageID #:
                                                      8254232-5 Filed 11/04/17 Page 3 of 5
                         Case 3:15-md-02672-CRB Document
                                                             AppendixD
                                 Cases Used To Estimate Attorney Fees and Expenses in Controversy


                                                   Trial or             Attorney Fees   Costs/Expenses   Total Fee+ Cost
Case                Citation
                                                   Settled              Requested       Requested        Award

Hamilton v.         Case No. 2002 CA09878          Trial; Fee           Unknown         Unknown          $139,227.25
Ford Motor Co.      AH.2007, WL 1877385 (Fla.      Award                                                 (excludes interest,
                    Cir. 2007) (on remand)         Appealed                                              comprised of
                                                                                                         $132,337 in fees and
                                                                                                         $6,890.25 in
                                                                                                         expenses)
Heinlein v. Ford    Case No. 30-2012-00611794-     Settled              $85,178.50      $14,762.77       $99,941.27
Motor Company       CU-BC-CJC (Cal. Sup.
                    Orange Cnty. 2014)
Henryv. Kia         Case No. VCU245894 (Cal.       Settled              $29,711.50      $2,925.68        $29,387.18
Motors America      Sup. Tulare Cnty. 2013)
James/Canchola      Case No. 26-60236 (Cal. Sup.   Settled              $31,628.75      $4,740.00        $37,524.12
v.American          Napa Cnty. 2015)
Honda Motor
Co., Inc.
Karapetian v.       Case no. 8-cv-00227 (C.D.      Settled; Fee         $127,461.73     $0.00            $205,675.23
Kia Motors          Cal. 2013) (on remand)         Award                (trial)
America, Inc.                                      Appealed             + $87,875.00
                                                                        (appeal)
Krasnov v.          Case No. 30-2012-00538528-     Settled              $14,757.25      $620.35          $15,377.60
Mercedes-Benz       CU-BC-CJC (Cal. Sup.
USA, LLC            Orange Cnty. 2013)
Lopez v.            Case No. CB464278 (Cal.        Settled              $13,044.00      $2,602.00        $15,646.00
Hyundai Motor       Sup. Los Angeles Cnty. 2012)
America




                                                                  -3-
               Case 1:19-cv-00454-DKW-RT Document 11-16 Filed 10/31/19 Page 5 of 6 PageID #:
                                                   826
                      Case 3:15-md-02672-CRB Document 4232-5 Filed 11/04/17 Page 4 of 5
                                                             Appendix D
                                 Cases Used To Estimate Attorney Fees and Expenses in Controversy


                                                   Trial or           Attorney Fees    Costs/Expenses   Total Fee+ Cost
Case                Citation
                                                   Settled            Requested        Requested        Award

Michels v. Mazda Case No. RG12627123 (Cal.         Trial              $185,086.23      $55,772.43       $240,858.66
Motor ofAmerica, Sup. Alameda Cnty. 2015)
Inc.
Miller v.           Case No. MCV041934 (Cal.       Settled            Unknown          Unknown          $37,459.43
Yamaha Motor        Sup. Madera Cnty. 2010)
Corporation
Padilla v. Toyota   Case No. CGC-11-512517         Settled            $47,496.50       $5,434.51        $49,204.50
Motor Sales,        (Cal. Sup. San Francisco
USA, Inc.           Cnty. 2013)
Pineda v.           Case No. BC378461 (Cal.        Settled            $23,407.01       $3,514.75        $25,835.03
American Honda      Sup. Los Angeles Cnty.
Motor Co., Inc.     2008)
Snyder v. Subaru    Case No. BC441582 (Cal.        Settled            $16,053.49       $2,249.84        $18,093.30
ofAmerica, Inc.     Sup. Los Angeles Cnty. 2011)
Town East Ford      730 S.W.2d 796 (Tex. App.      Trial; Fee         Unknown          Unknown          $44,963.26 (trial)
Sales, Inc. v.      1987) (affirming fee award,    Award                                                + $5,000.00 (appeal)
Gray                awarding fees on appeal)       Appealed
Vasquez v. BMW      Case No. 30-2012-00583703-     Settled            $108,403.50      $22,732.68       $124,681.17
a/North America,    CU-BC-CJC (Cal. Sup.
LLC                 Orange Cnty. 2015)
Velasquez v.        Case No. BC439556 (Cal.        Settled            $17,648.50       $1,920.79        $19,569.29
BMW ofNorth         Sup. Los Angeles Cnty. 2011)
America, LLC




                                                                -4-
                Case 1:19-cv-00454-DKW-RT Document 11-16 Filed 10/31/19 Page 6 of 6 PageID #:
                                                    827
                       Case 3:15-md-02672-CRB Document 4232-5 Filed 11/04/17 Page 5 of 5

                                                           AppendixD
                               Cases Used To Estimate Attorney Fees and Expenses in Controversy


                                                 Trial or           Attorney Fees    Costs/Expenses   Total Fee + Cost
Case              Citation
                                                 Settled            Requested        Requested        Award

Voorting v.       Case No. 30-2012-00606387-     Settled            $107,795.50      $16,315.22       $120,785.86
BMW of North      CU-BC-CJC (Cal Sup.
America, LLC      Orange Cnty. 2015)
Whitelaw v.       Case No. BC430309 (Cal.        Settled            $13,099.00       $741.25          $19,318.18
General Motors,   Sup. Los Angeles Cnty. 2011)
LLC et al.
Wilbur v.         Case No. 2014-l-CV-261629      Settled            $24,000.00       $3,874.36        $27,874.36
Mercedes Benz     (Cal. Sup. Santa Clara Cnty.
USA LLC           2016)




                                                              -5-
